Name: Commission Regulation (EEC) No 1855/85 of 2 July 1985 amending Regulation (EEC) No 1641/71 laying down quality standards for dessert apples and pears
 Type: Regulation
 Subject Matter: marketing;  plant product;  technology and technical regulations
 Date Published: nan

 No L 174/28 Official Journal of the European Communities 4. 7 . 85 COMMISSION REGULATION (EEC) No 1855/85 of 2 July 1985 amending Regulation (EEC) No 1641/71 laying down quality standards for dessert apples and pears Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular the second subparagraph of Article 2 (3), thereof, Whereas Commission Regulation (EEC) No 1641 /71 (3), as last amended by Regulation (EEC) No 2162/84 (4), laid down quality standards for dessert apples and pears listed in the Annex to the said Regu ­ lation ; Whereas the said standards include provision for compulsory minimum sizes, set at different levels depending in particular on the quality class of the fruit ; whereas the minimum size fixed for apples of large-fruit varieties in class II is no longer in accord with production and marketing requirements ; whereas the minimum size should be increased accordingly ; Article 1 The quality standards for apples and pears laid down in the Annex to Regulation (EEC) No 1641 /71 are hereby amended as follows : In Title III 'SIZING', the figure '55 mm' for the minimum size of apples of large-fruit varieties in quality class II is replaced by '60 mm'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 July 1985. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 130, 16 . 5 . 1984, p. 1 . (3) OJ No L 172, 31 . 7. 1971 , p. 1 . &lt; OJ No L 197, 27 . 7. 1984, p. 27.